Case 2:20-cv-03657-GW-GJS Document 32 Filed 07/20/20 Page 1 of 3 Page ID #:276




 1   Doug Tilley (SBN 265997)
     SINGER CASHMAN LLP
 2   601 Montgomery Street, Suite 1950
 3
     San Francisco, California 94111
     Telephone: (628) 400-3961
 4   Fax: (415) 500-6080
     Email: dtilley@singercashman.com
 5   Attorneys for Defendants PeopleConnect,
     Inc.; PeopleConnect Intermediate LLC;
 6   PeopleConnect Holdings, Inc.; PCHI
     Intermediate, LLC; and PCHI Parent,
 7   Inc.
 8                         UNITED STATES DISTRICT COURT
 9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11
     JOHN DLUGOLECKI, an individual,                Case No.: 2:20-CV-03657-GW-GJS
12
13
                   Plaintiff,    DECLARATION OF DOUG
                                 TILLEY IN SUPPORT OF
14        vs.                    DEFENDANTS’ MOTION TO
                                 COMPEL ARBITRATION OR
15
                                 DISMISS FOR FORUM NON
     PEOPLECONNECT, INC.;        CONVENIENS OR, IN THE
16   PEOPLECONNECT INTERMEDIATE ALTERNATIVE,
                                 LACK OF PERSONAL
                                                  TO DISMISS FOR

17
     LLC; PEOPLECONNECT          JURISDICTION OR TO
     HOLDINGS, INC.; PCHI        TRANSFER, TO DISMISS FOR
18
                                 FAILURE TO STATE A CLAIM,
     INTERMEDIATE, LLC; and PCHI AND TO STRIKE
19   PARENT, INC.,
                                 Hearing Date: August 31, 2020
20             Defendants.       Hearing Time: 8:30 a.m.
21                               Courtroom:     9D
22
                                 Hon. George H. Wu, Presiding

23
24
25
26
27
28



      Tilley Decl. ISO Defendants’ Motion to Compel Arbitration or to Dismiss, Transfer, or Strike
                                                -0-
Case 2:20-cv-03657-GW-GJS Document 32 Filed 07/20/20 Page 2 of 3 Page ID #:277




 1         I, Doug Tilley, declare as follows:
 2         1.     I am a partner with the law firm Singer Cashman LLP, counsel of
 3   record for Defendants PeopleConnect, Inc.; PeopleConnect Intermediate LLC;
 4   PeopleConnect Holdings, Inc.; PCHI Intermediate, LLC; and PCHI Parent, Inc.
 5   (collectively, “Defendants”) in the above-captioned matter. I submit this
 6   Declaration in support of Defendant’s Motion to Compel Arbitration or Dismiss
 7   for Forum Non Conveniens or, in the Alternative, to Dismiss for Lack of Personal
 8   Jurisdiction or to Transfer, to Dismiss for Failure to State a Claim, and to Strike
 9   (Defendants’ “Motion”). Except as otherwise noted, the statements in this
10   Declaration are based on my personal knowledge. If called upon to do so, I could
11   testify competently to the statements set forth below.
12         2.     I have communicated at length, both by phone and in writing, with
13   counsel for Plaintiff regarding this matter. Among other facts, I informed counsel
14   on June 3 and 8, 2020 that each of the images Plaintiff identified in his original
15   Complaint (see Dkt. No. 1) were published on Classmates.com in approximately
16   April 2013. I asked that counsel include that fact in any amended Complaint
17   Plaintiff might seek to file.
18         3.     Attached hereto as Exhibit A, and highlighted for the convenience of
19   the Court, is a true and correct copy of an email thread exchanged between myself
20   and counsel for Plaintiff on July 1, 2020. In pertinent part, counsel stated that “Mr.
21   Dlugolecki visited your client’s site on a few occasions in recent years to
22   investigate possible infringements, especially in connection with his then-pending
23   Poppel/ABC litigation[.]” According to the Court’s CM/ECF system, that action
24   was filed on May 10, 2018. See C.D. Cal. No. 2:18-cv-3905, Dkt. No. 1.
25         4.     Plaintiff’s counsel and I met and conferred in writing and by
26   telephone concerning Defendants’ Motion, including a July 13, 2020 telephone
27   conference pursuant to Civ. L.R. 7-3, in an effort to reduce or narrow the issues
28   requiring the Court’s attention.


      Tilley Decl. ISO Defendants’ Motion to Compel Arbitration or to Dismiss, Transfer, or Strike
                                                -1-
Case 2:20-cv-03657-GW-GJS Document 32 Filed 07/20/20 Page 3 of 3 Page ID #:278




 1         I declare under penalty of perjury that the foregoing is true and correct to the
 2   best of my knowledge.
 3
 4   Dated: July 20, 2020                              _______________________
                                                            Doug Tilley
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



      Tilley Decl. ISO Defendants’ Motion to Compel Arbitration or to Dismiss, Transfer, or Strike
                                                -2-
